SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE ROMITI delivered the opinion of the court:  Plaintiff has filed a motion for rehearing relying on the Supreme Court’s affirmance of Vegich v. McDougal Hartmann Co. (1981), 84 Ill. 2d 461, 419 N.E.2d 918. We are, of course, bound by the Illinois Supreme Court’s holding that the statute creates strict liability if the conditions laid down in the statute are present. However, as we held in our initial opinion, the statute is at present inapplicable in this case for the reasons set forth in that opinion. Plaintiff contends that he did, in fact, amend his complaint to set forth the statutory action. This may be true, but this court is bound by the record. (2 Ill. L. & Prac. Appeal ir Error secs. 511, 514 (1953).) We have searched the record and have been unable to find therein any amended complaint alleging a statutory cause of action. In any event, as we held in our original opinion, plaintiff failed to produce evidence establishing the statutory cause of action or submit appropriate instructions adequately and accurately setting forth the provisions and requirements of the statute, including the knowing or wilful violation thereof. Petition for rehearing denied. JIGANTI and LINN, JJ., concur.